           Case 5:21-cv-03127-SAC Document 6 Filed 08/16/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

JAMES RICHARD DUDLEY,

                Plaintiff,

                v.                                            CASE NO. 21-3127-SAC

(FNU) SIMON, et al.,

                Defendants.

                                MEMORANDUM AND ORDER

        Plaintiff brings this pro se civil rights complaint under 42 U.S.C. § 1983. Plaintiff is in

custody at the Hutchinson Correctional Facility in Hutchinson, Kansas (“HCF”). The Court

provisionally granted Plaintiff leave to proceed in forma pauperis. On July 16, 2021, the Court

entered a Memorandum and Order and Order to Show Cause (Doc. 5) (“MOSC”) granting Plaintiff

until August 13, 2021, in which to show good cause why his Complaint should not be dismissed

for the reasons set forth in the MOSC. Plaintiff has failed to respond by the Court’s deadline.

        Plaintiff alleges in his Complaint (Doc. 1) that he is being denied due process in his

disciplinary proceedings. The Court found in the MOSC that Plaintiff does not allege the loss of

good conduct time and acknowledges that his disciplinary proceeding has not been completed

through administrative exhaustion. See Doc. 1, at 5. Plaintiff has not alleged that his disciplinary

conviction affected the duration of his sentence. Plaintiff has not asserted that he was subjected to

conditions that imposed atypical and significant hardship on him in relation to the ordinary

incidents of prison life.

        The Court found in the MOSC that even if Plaintiff’s § 1983 claim for damages arising

from the denial of due process is not barred by Heck, dismissal of it is appropriate for failure to

state a claim. Section 1983 is not applicable to “challenges to punishments imposed as a result of

                                                 1
           Case 5:21-cv-03127-SAC Document 6 Filed 08/16/21 Page 2 of 2




prison disciplinary infractions,” unless the disciplinary conviction has already been invalidated.

Cardoso v. Calbone, 490 F.3d 1194, 1199 (10th Cir. 2007). The Supreme Court has made clear

that “a state prisoner’s claim for damages is not cognizable under 42 U.S.C. § 1983 if ‘a judgment

in favor of the plaintiff would necessarily imply the invalidity of his conviction or sentence,’ unless

the prisoner can demonstrate that the conviction or sentence has previously been invalidated.”

Edwards v. Balisok, 520 U.S. 641, 643 (1997) (quoting Heck v. Humphrey, 512 U.S. 477, 487

(1994)). This rule applies not only when the prisoner challenges his conviction but also when he

challenges findings of guilt of prison disciplinary infractions. Balisok, 520 U.S. at 648.

         The Court’s MOSC provided that “[f]ailure to respond by the deadline may result in

dismissal of this case without further notice for failure to state a claim.” (Doc. 5, at 7.) Plaintiff

has failed to respond by the Court’s deadline and has failed to show good cause why this case

should not be dismissed for failure to state a claim.

         IT IS THEREFORE ORDERED THAT this matter is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated August 16, 2021, in Topeka, Kansas.

                                               S/ Sam A. Crow
                                               SAM A. CROW
                                               SENIOR U. S. DISTRICT JUDGE




                                                  2
